Title: To James Madison from Thomas Posey, 21 November 1795
From: Posey, Thomas
To: Madison, James


Dr. sir
Fredericksburg 21 Novr. 1795
I have some reason to suppose that the ensuing Congress will establish a Land Office on the northwest side of the Ohio; should such a regulation take place, an Appointment to the Office would suit me extremely, could I meet the Approbation of the President and Senate. I am well convinced that my abilities are fully adequate to the office, and my exertions should be such, as to endeavor to discha[r]ge the duties of the office with propriety agreeable to the nature of the business. I shall esteem myself singularly obliged, if you will mention me to the President as a candidate for the Appointment. Had I any reason to suppose that I could get the Appointment I would immediately Arrange my business in such manner as to settle on the Northwest side of the Ohio instead of Kentucky. I am with great respect & esteem Your Obt. Humble servt.
Th: Posey
